      Case 1:21-cv-00087 Document 13 Filed on 07/26/21 in TXSD Page 1 of 3
                                                                                      United States District Court
                                                                                        Southern District of Texas

                                                                                           ENTERED
                              UNITED STATES DISTRICT COURT                                 July 26, 2021
                               SOUTHERN DISTRICT OF TEXAS                               Nathan Ochsner, Clerk
                                 BROWNSVILLE DIVISION

CAMERON COUNTY, TEXAS,                            §
                                                  §
       Plaintiff,                                 §
                                                  §
VS.                                               §   CIVIL ACTION NO. 1:21-CV-087
                                                  §
ERIC GARZA,                                       §
                                                  §
       Defendant.                                 §

                ORDER ADOPTING REPORT AND RECOMMENDATION

       Cameron County, Texas, by and through the Cameron County Commissioners Court, filed

this lawsuit in a Texas state court against Cameron County Sheriff Eric Garza.

                                                 I.

       On June 11, 2021, Robert Gracia, the Executive Chief Deputy of the Cameron County

Sheriff’s Office, filed a petition in intervention, alleging claims against Cameron County. (Petition

in Intervention, Doc. 1-27) Garza has also filed counterclaims against Cameron County that

closely resemble Gracia’s claims. (Garza’s Counterclaims, Doc. 1-31)

       On June 24, Cameron County removed the lawsuit to federal court, alleging that Gracia’s

lawsuit and Garza’s counterclaims establish federal question jurisdiction. (Notice, Doc. 1) Four

days later, the Court ordered Cameron County to file a brief explaining how jurisdiction is present.

(Order, Doc. 5) Cameron County complied, arguing that federal question jurisdiction exists

because Gracia alleges claims under 42 U.S.C. § 1983 . (Brief, Doc. 6)

       On July 9, the Magistrate Judge recommended that the Court remand the matter to state

court based on the absence of subject matter jurisdiction. (R&R, Doc. 8) The Magistrate Judge

concluded that “Gracia did not raise a federal question on the face of the complaint.” (Id. at 5)

       Before the deadline to file objections to the Report and Recommendation expired, both

Garza and Gracia filed a Motion to Remand and a request that the Court impose sanctions on

Cameron County and award Garza and Gracia attorney’s fees. (Garza Motion, Doc. 9; Gracia

1/3
      Case 1:21-cv-00087 Document 13 Filed on 07/26/21 in TXSD Page 2 of 3



Motion, Doc. 11) The Court will consider the motions to remand as arguments in support of the

Report and Recommendation.

       Cameron County timely filed objections to the Report and Recommendation. (Objections,

Doc. 12) Cameron County‘s primary objection is with the Magistrate Judge’s conclusion that

“Gracia did not raise a federal question on the face of the complaint.” (R&R, Doc. 8, 5; Objections,

Doc. 12)

                                                  II.

       The Court has conducted a de novo review of the briefing of the parties, the record in this

case, and the applicable law. Based on this review, the Court also concludes that the Petition in

Intervention and Garza’s counterclaims raise no federal question. Assuming that Gracia and

Garza have the ability to assert a claim under 42 U.S.C. § 1983, it is clear that they have not done

so. “Even if a plaintiff has a federal cause of action, he ‘may avoid federal jurisdiction by exclusive

reliance on state law.’” MSOF Corp. v. Exxon Corp., 295 F.3d 485, 490 (5th Cir. 2002) (quoting

Caterpillar, Inc. v. Williams, 482 U.S. 386 (1987)). In addition, Gracia’s and Garza’s pleadings

do not omit to plead any “necessary federal questions.” Id.

                                                 III.

       Garza and Gracia also request that the Court impose sanctions on Cameron County and

award attorney’s fees. (Garza Motion, Doc. 9, 8—11; Gracia Motion, Doc. 11, 5—7) The Court

denies these requests. Given the Magistrate Judge’s expedited consideration of the issue of

subject matter jurisdiction, the removal has occasioned only a slight delay for the parties. Garza

and Gracia had no need to file their respective motions to remand, as when they did so, the

Magistrate Judge had already recommended the same relief. As a result, Garza and Gracia should

have incurred minimal attorney’s fees in connection with the removal and now the remand of this

lawsuit.

       At the same time, the Court recognizes that Cameron County’s argument in support of

subject matter jurisdiction bordered on frivolous. The Court recommends to the state court that

2/3
      Case 1:21-cv-00087 Document 13 Filed on 07/26/21 in TXSD Page 3 of 3



if Cameron County continues to take similarly-dubious legal positions in this lawsuit, the state

court should also consider Cameron County’s meritless removal when determining whether to

impose sanctions.

                                                   IV.

        As a result, the Court OVERRULES Cameron County’s objections and ADOPTS the

Report and Recommendation (Doc. 8).1

        It is ORDERED that this case be REMANDED to the 445th District Court in

Cameron County, Texas.

        It is also ORDERED that Defendant’s Motion to Remand & Response to Plaintiff’s Brief

(Doc. 9) is DENIED AS MOOT; and

        ORDERED that Robert Gracia’s Amended Motion to Remand and Request for Attorney’s

Fees, Costs and Expenses (Doc. 11) is DENIED AS MOOT.

        Signed on July 26, 2021.


                                                         ____________________________
                                                         Fernando Rodriguez, Jr.
                                                         United States District Judge




1Cameron County’s second and third objections concern specific statements within the Magistrate Judge’s
summary of the parties’ allegations. Those statements do not bear on the issue of remand and do not
constitute findings on any substantive issue. As a result, Cameron County’s objections as to these
statements do not raise issues that the Court needs to address. The Court overrules the objections as moot.
3/3
